                    Flow of Funds
Wire Transfer to Levon Termendzhyan Account in Turkey



Internal
Revenue
 Service



                        $21,789,321
                              1/13/14
                                p. 2




                   Washakie Renewable
                       Energy, LLC
                          Bank of Utah
                         Account #4874




                                         $483,000
                                             3/5/14
                                       GX 9-1 & GX 9-2




                   Levon Termendzhyan
                  Turkiye Garanti Bankasi
                 "THIS PAYMENT IS FOR THE VAT OF
                 THE WATERSIDE HOUSE (MANSION)"




                                                          GOVERNMENT
                                                            EXHIBIT

                                                               9-3
                                                         2:18-CR-00365 JNP


                      Page 1
